ISDA

@



International Swaps and Derivatives Association, Inc.

2002 MASTER AGREEMENT

dated as of January 29, 2010

PB CAPITAL CORPORATION and FOUNDRY PARK I, LLC

have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be

governed by this 2002 Master Agreement, which includes the schedule (the
"Schedule"), and the documents and other confirming evidence (each a
"Confirmation") exchanged between the parties or otherwise effective for the
purpose of confirming or evidencing those Transactions. This 2002 Master
Agreement and the Schedule are together referred to as this "Master Agreement".



Accordingly, the parties agree as follows:-

1. Interpretation

Definitions

. The terms defined in Section 14 and elsewhere in this Master Agreement will
have the meanings therein specified for the purpose of this Master Agreement.

Inconsistency

. In the event of any inconsistency between the provisions of the Schedule and
the other provisions of this Master Agreement, the Schedule will prevail. In the
event of any inconsistency between the provisions of any Confirmation and this
Master Agreement, such Confirmation will prevail for the purpose of the relevant
Transaction.



Single Agreement

. All Transactions are entered into in reliance on the fact that this Master
Agreement and all Confirmations form a single agreement between the parties
(collectively referred to as this "Agreement"), and the parties would not
otherwise enter into any Transactions.



2. Obligations

(a) General Conditions.

 i. Each party will make each payment or delivery specified in each Confirmation
    to be made by it,

subject to the other provisions of this Agreement.

Payments under this Agreement will be made on the due date for value on that
date in the place of

the account specified in the relevant Confirmation or otherwise pursuant to this
Agreement, in freely transferable funds and in the manner customary for payments
in the required currency. Where settlement is by delivery (that is, other than
by payment), such delivery will be made for receipt on the due date in the
manner customary for the relevant obligation unless otherwise specified in the
relevant Confirmation or elsewhere in this Agreement.



Copyright © 2002 by International Swaps and Derivatives Association, Inc.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no

Event of Default or Potential Event of Default with respect to the other party
has occurred and is continuing, (2) the condition precedent that no Early
Termination Date in respect of the relevant Transaction has occurred or been
effectively designated and (3) each other condition specified in this Agreement
to be a condition precedent for the purpose of this Section 2(a)(iii).



(b) Change of Account

. Either party may change its account for receiving a payment or delivery by
giving



notice to the other party at least five Local Business Days prior to the
Scheduled Settlement Date for the payment or

delivery to which such change applies unless such other party gives timely
notice of a reasonable objection to such change.



(c) Netting of Payments

. If on any date amounts would otherwise be payable:-



 i.  in the same currency; and
 ii. in respect of the same Transaction,

by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be

automatically satisfied and discharged and, if the aggregate amount that would
otherwise have been payable by one party exceeds the aggregate amount that would
otherwise have been payable by the other party, replaced by an obligation upon
the party by which the larger aggregate amount would have been payable to pay to
the other party the excess of the larger aggregate amount over the smaller
aggregate amount.



The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be

determined in respect of all amounts payable on the same date in the same
currency in respect of those Transactions, regardless of whether such amounts
are payable in respect of the same Transaction. The election may be made in the
Schedule or any Confirmation by specifying that "Multiple Transaction Payment
Netting" applies to the Transactions identified as being subject to the election
(in which case clause (ii) above will not apply to such Transactions). If
Multiple Transaction Payment Netting is applicable to Transactions, it will
apply to those Transactions with effect from the starting date specified in the
Schedule or such Confirmation, or, if a starting date is not specified in the
Schedule or such Confirmation, the starting date otherwise agreed by the parties
in writing. This election may be made separately for different groups of
Transactions and will apply separately to each pairing of Offices through which
the parties make and receive payments or deliveries.



(d) Deduction or Withholding for Tax

.



(i) Gross-Up

. All payments under this Agreement will be made without any deduction or
withholding for or on account of any Tax unless such deduction or withholding is
required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, then in effect. If a party is so required to
deduct or withhold, then that party ("X") will:-



 1. promptly notify the other party ("Y") of such requirement;

    pay to the relevant authorities the full amount required to be deducted or
    withheld

(including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;



promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

2

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is

otherwise entitled under this Agreement, such additional amount as is necessary
to ensure that the net amount actually received by Y (free and clear of
Indemnifiable Taxes, whether assessed against X or Y) will equal the full amount
Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:-



 A. the failure by Y to comply with or perform any agreement contained in

Section 4(a)(i), 4(a)(iii) or 4(d); or

the failure of a representation made by Y pursuant to Section 3(f) to be
accurate

and true unless such failure would not have occurred but for (I) any action
taken by a taxing authority, or brought in a court of competent jurisdiction,
after a Transaction is entered into (regardless of whether such action is taken
or brought with respect to a party to this Agreement) or (II) a Change in Tax
Law.



(ii) Liability. If:-

(1) X is required by any applicable law, as modified by the practice of any
relevant

governmental revenue authority, to make any deduction or withholding in respect
of which X would not be required to pay an additional amount to Y under Section
2(d)(i)(4);



(2) X does not so deduct or withhold; and

(3) a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will

promptly pay to X the amount of such liability (including any related liability
for interest, but including any related liability for penalties only if Y has
failed to comply with or perform any agreement contained in Section 4(a)(i),
4(a)(iii) or 4(d)).



3. Representations

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the

Schedule as applying, 3(g) to the other party (which representations will be
deemed to be repeated by each party on each date on which a Transaction is
entered into and, in the case of the representations in Section 3(f), at all
times until the termination of this Agreement). If any "Additional
Representation" is specified in the Schedule or any Confirmation as applying,
the party or parties specified for such Additional Representation will make and,
if applicable, be deemed to repeat such Additional Representation at the time or
times specified for such Additional Representation.



(a) Basic Representations.

 i. Status

. It is duly organised and validly existing under the laws of the jurisdiction
of its organisation or incorporation and, if relevant under such laws, in good
standing;

Powers

. It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and any
obligations it has under any Credit Support Document to which it is a party and
has taken all necessary action to authorise such execution, delivery and
performance;



3





No Violation or Conflict

. Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;



Consents

. All governmental and other consents that are required to have been obtained by
it with respect to this Agreement or any Credit Support Document to which it is
a party have been obtained and are in full force and effect and all conditions
of any such consents have been complied with; and



Obligations Binding

. Its obligations under this Agreement and any Credit Support Document to which
it is a party constitute its legal, valid and binding obligations, enforceable
in accordance with their respective terms (subject to applicable bankruptcy,
reorganisation, insolvency, moratorium or similar laws affecting creditors'
rights generally and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at law)).



Absence of Certain Events

. No Event of Default or Potential Event of Default or, to its knowledge,

Termination Event with respect to it has occurred and is continuing and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under this Agreement or any Credit Support Document to which it
is a party.



Absence of Litigation

. There is not pending or, to its knowledge, threatened against it, any of its
Credit Support Providers or any of its applicable Specified Entities any action,
suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or any
Credit Support Document to which it is a party or its ability to perform its
obligations under this Agreement or such Credit Support Document.



Accuracy of Specified Information

. All applicable information that is furnished in writing by or on behalf of it
to the other party and is identified for the purpose of this Section 3(d) in the
Schedule is, as of the date of the information, true, accurate and complete in
every material respect.



Payer Tax Representation. Each representation specified in the Schedule as being
made by it for the purpose of this Section 3(e) is accurate and true. Payee Tax
Representations. Each representation specified in the Schedule as being made by
it for the purpose of this Section 3(f) is accurate and true. No Agency. It is
entering into this Agreement, including each Transaction, as principal and not
as agent of any person or entity.

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or

under any Credit Support Document to which it is a party:-



(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under clause (iii)

below, to such government or taxing authority as the other party reasonably
directs:-

 i. any forms, documents or certificates relating to taxation specified in the
    Schedule or any

Confirmation; any other documents specified in the Schedule or any Confirmation;
and

4

(iii) upon reasonable demand by such other party, any form or document that may
be required or

reasonably requested in writing in order to allow such other party or its Credit
Support Provider to make a payment under this Agreement or any applicable Credit
Support Document without any deduction or withholding for or on account of any
Tax or with such deduction or withholding at a reduced rate (so long as the
completion, execution or submission of such form or document would not
materially prejudice the legal or commercial position of the party in receipt of
such demand), with any such form or document to be accurate and completed in a
manner reasonably satisfactory to such other party and to be executed and to be
delivered with any reasonably required certification,



in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably

practicable.



Maintain Authorisations

. It will use all reasonable efforts to maintain in full force and effect all
consents of

any governmental or other authority that are required to be obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
and will use all reasonable efforts to obtain any that may become necessary in
the future.



Comply With Laws. It will comply in all material respects with all applicable
laws and orders to which it
may be subject if failure so to comply would materially impair its ability to
perform its obligations under this Agreement or any Credit Support Document to
which it is a party. Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

Payment of Stamp Tax

. Subject to Section 11, it will pay any Stamp Tax levied or imposed upon it or
in respect of its execution or performance of this Agreement by a jurisdiction
in which it is incorporated, organised, managed and controlled or considered to
have its seat, or where an Office through which it is acting for the purpose of
this Agreement is located ("Stamp Tax Jurisdiction"), and will indemnify the
other party against any Stamp Tax levied or imposed upon the other party or in
respect of the other party's execution or performance of this Agreement by any
such Stamp Tax Jurisdiction which is not also a Stamp Tax Jurisdiction with
respect to the other party.



5. Events of Default and Termination Events

(a) Events of Default

. The occurrence at any time with respect to a party or, if applicable, any
Credit Support



Provider of such party or any Specified Entity of such party of any of the
following events constitutes (subject to

Sections 5(c) and 6(e)(iv)) an event of default (an "Event of Default") with
respect to such party:-



(i) Failure to Pay or Deliver

. Failure by the party to make, when due, any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) required to be made by it if
such failure is not remedied on or before the first Local Business Day in the
case of any such payment or the first Local Delivery Day in the case of any such
delivery after, in each case, notice of such failure is given to the party;



(ii) Breach of Agreement; Repudiation ofAgreement.

.





Failure by the party to comply with or perform any agreement or obligation
(other than an

obligation to make any payment under this Agreement or delivery under Section
2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a Termination Event or any
agreement or obligation under Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied
with or performed by the party in accordance with this Agreement if such failure
is not remedied within 30 days after notice of such failure is given to the
party; or



the party disaffirms, disclaims, repudiates or rejects, in whole or in part, or
challenges the

validity of, this Master Agreement, any Confirmation executed and delivered by
that party or any



5

Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity

appointed or empowered to operate it or act on its behalf);



(iii) Credit Support Default.

Failure by the party or any Credit Support Provider of such party to comply with
or

perform any agreement or obligation to be complied with or performed by it in
accordance with any Credit Support Document if such failure is continuing after
any applicable grace period has elapsed;



the expiration or termination of such Credit Support Document or the failing or
ceasing of

such Credit Support Document, or any security interest granted by such party or
such Credit Support Provider to the other party pursuant to any such Credit
Support Document, to be in full force and effect for the purpose of this
Agreement (in each case other than in accordance with its terms) prior to the
satisfaction of all obligations of such party under each Transaction to which
such Credit Support Document relates without the written consent of the other
party; or



the party or such Credit Support Provider disaffirms, disclaims, repudiates or
rejects, in

whole or in part, or challenges the validity of, such Credit Support Document
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);



Misrepresentation

. A representation (other than a representation under Section 3(e) or 3(f)) made
or repeated or deemed to have been made or repeated by the party or any Credit
Support Provider of such party in this Agreement or any Credit Support Document
proves to have been incorrect or misleading in any material respect when made or
repeated or deemed to have been made or repeated;



Default Under Specified Transaction. The party, any Credit Support Provider of
such party or any applicable Specified Entity of such party:-

defaults (other than by failing to make a delivery) under a Specified
Transaction or any

credit support arrangement relating to a Specified Transaction and, after giving
effect to any applicable notice requirement or grace period, such default
results in a liquidation of, an acceleration of obligations under, or an early
termination of, that Specified Transaction;



defaults, after giving effect to any applicable notice requirement or grace
period, in making

any payment due on the last payment or exchange date of, or any payment on early
termination of, a Specified Transaction (or, if there is no applicable notice
requirement or grace period, such default continues for at least one Local
Business Day);



defaults in making any delivery due under (including any delivery due on the
last delivery

or exchange date of) a Specified Transaction or any credit support arrangement
relating to a Specified Transaction and, after giving effect to any applicable
notice requirement or grace period, such default results in a liquidation of, an
acceleration of obligations under, or an early termination of, all transactions
outstanding under the documentation applicable to that Specified Transaction; or



disaffirms, disclaims, repudiates or rejects, in whole or in part, or challenges
the validity

of, a Specified Transaction or any credit support arrangement relating to a
Specified Transaction that is, in either case, confirmed or evidenced by a
document or other confirming evidence executed and delivered by that party,
Credit Support Provider or Specified Entity (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);



6



(vi) Cross Default

. If "Cross Default" is specified in the Schedule as applying to the party, the
occurrence or existence of:-



a default, event of default or other similar condition or event (however
described) in

respect of such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) where the aggregate principal amount of such agreements or
instruments, either alone or together with the amount, if any, referred to in
clause (2) below is not less than the applicable Threshold Amount (as specified
in the Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments before it would otherwise have been due and payable;
or



a default by such party, such Credit Support Provider or such Specified Entity

(individually or collectively) in making one or more payments under such
agreements or instruments on the due date for payment (after giving effect to
any applicable notice requirement or grace period) in an aggregate amount,
either alone or together with the amount, if any, referred to in clause (1)
above, of not less than the applicable Threshold Amount;



(vii) Bankruptcy

. The party, any Credit Support Provider of such party or any applicable
Specified Entity of such party:-



(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes

insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay its debts as they become due; (3) makes a general
assignment, arrangement or composition with or for the benefit of its creditors;
(4)(A) institutes or has instituted against it, by a regulator, supervisor or
any similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official, or (B) has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation, and such proceeding or petition is instituted
or presented by a person or entity not described in clause (A) above and either
(I) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or (II)
is not dismissed, discharged, stayed or restrained in each case within 15 days
of the institution or presentation thereof; (5) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation amalgamation or merger); (6) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 15 days
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (1) to (7) above (inclusive); or (9) takes any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts; or



7

(viii) Merger Without Assumption

. The party or any Credit Support Provider of such party consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, or reorganises, reincorporates or reconstitutes into or as,
another entity and, at the time of such consolidation, amalgamation, merger,
transfer, reorganisation, reincorporation or reconstitution:-



 1. the resulting, surviving or transferee entity fails to assume all the
    obligations of such party


or such Credit Support Provider under this Agreement or any Credit Support
Document to which it or its predecessor was a party; or the benefits of any
Credit Support Document fail to extend (without the consent of the
other party) to the performance by such resulting, surviving or transferee
entity of its obligations under this Agreement.

(b) Termination Events

. The occurrence at any time with respect to a party or, if applicable, any
Credit



Support Provider of such party or any Specified Entity of such party of any
event specified below constitutes (subject

to Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to clause
(vi) below:-



(i) Illegality

. After giving effect to any applicable provision, disruption fallback or remedy
specified in, or pursuant to, the relevant Confirmation or elsewhere in this
Agreement, due to an event or circumstance (other than any action taken by a
party or, if applicable, any Credit Support Provider of such party) occurring
after a Transaction is entered into, it becomes unlawful under any applicable
law (including without limitation the laws of any country in which payment,
delivery or compliance is required by either party or any Credit Support
Provider, as the case may be), on any day, or it would be unlawful if the
relevant payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach by the party of Section 4(b)):-



for the Office through which such party (which will be the Affected Party) makes
and

receives payments or deliveries with respect to such Transaction to perform any
absolute or contingent obligation to make a payment or delivery in respect of
such Transaction, to receive a payment or delivery in respect of such
Transaction or to comply with any other material provision of this Agreement
relating to such Transaction; or



for such party or any Credit Support Provider of such party (which will be the
Affected

Party) to perform any absolute or contingent obligation to make a payment or
delivery which such party or Credit Support Provider has under any Credit
Support Document relating to such Transaction, to receive a payment or delivery
under such Credit Support Document or to comply with any other material
provision of such Credit Support Document;



(ii) Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or

remedy specified in, or pursuant to, the relevant Confirmation or elsewhere in
this Agreement, by reason of force majeure or act of state occurring after a
Transaction is entered into, on any day:-



(1) the Office through which such party (which will be the Affected Party) makes
and receives

payments or deliveries with respect to such Transaction is prevented from
performing any absolute or contingent obligation to make a payment or delivery
in respect of such Transaction, from receiving a payment or delivery in respect
of such Transaction or from complying with any other material provision of this
Agreement relating to such Transaction (or would be so prevented if such
payment, delivery or compliance were required on that day), or it becomes
impossible or



8



impracticable for such Office so to perform, receive or comply (or it would be
impossible or

impracticable for such Office so to perform, receive or comply if such payment,
delivery or compliance were required on that day); or



(2) such party or any Credit Support Provider of such party (which will be the
Affected Party)

is prevented from performing any absolute or contingent obligation to make a
payment or delivery which such party or Credit Support Provider has under any
Credit Support Document relating to such Transaction, from receiving a payment
or delivery under such Credit Support Document or from complying with any other
material provision of such Credit Support Document (or would be so prevented if
such payment, delivery or compliance were required on that day), or it becomes
impossible or impracticable for such party or Credit Support Provider so to
perform, receive or comply (or it would be impossible or impracticable for such
party or Credit Support Provider so to perform, receive or comply if such
payment, delivery or compliance were required on that day),



so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit

Support Provider, as appropriate, and such Office, party or Credit Support
Provider could not, after using all reasonable efforts (which will not require
such party or Credit Support Provider to incur a loss, other than immaterial,
incidental expenses), overcome such prevention, impossibility or
impracticability;



Tax Event

. Due to (1) any action taken by a taxing authority, or brought in a court of
competent jurisdiction, after a Transaction is entered into (regardless of
whether such action is taken or brought with respect to a party to this
Agreement) or (2) a Change in Tax Law, the party (which will be the Affected
Party) will, or there is a substantial likelihood that it will, on the next
succeeding Scheduled Settlement Date (A) be required to pay to the other party
an additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (B) receive a payment from
which an amount is required to be deducted or withheld for or on account of a
Tax (except in respect of interest under Section 9(h)) and no additional amount
is required to be paid in respect of such Tax under Section 2(d)(i)(4) (other
than by reason of Section 2(d)(i)(4)(A) or (B));



Tax Event Upon Merger

. The party (the "Burdened Party") on the next succeeding Scheduled Settlement
Date will either (1) be required to pay an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 9(h)) or (2) receive a payment from which an amount has been deducted or
withheld for or on account of any Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets (or any substantial part of the assets comprising the business
conducted by it as of the date of this Master Agreement) to, or reorganising,
reincorporating or reconstituting into or as, another entity (which will be the
Affected Party) where such action does not constitute a Merger Without
Assumption;



Credit Event Upon Merger

. If "Credit Event Upon Merger" is specified in the Schedule as applying to the
party, a Designated Event (as defined below) occurs with respect to such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party (in each case, "X") and such Designated Event does not constitute a
Merger Without Assumption, and the creditworthiness of X or, if applicable, the
successor, surviving or transferee entity of X, after taking into account any
applicable Credit Support Document, is materially weaker immediately after the
occurrence of such Designated Event than that of X immediately prior to the
occurrence of such Designated Event (and, in any such event, such party or its
successor, surviving or transferee entity, as appropriate, will be the Affected
Party). A "Designated Event" with respect to X means that:-



(1) X consolidates or amalgamates with, or merges with or into, or transfers all
or substantially


all its assets (or any substantial part of the assets comprising the business
conducted by X as of the



9



date of this Master Agreement) to, or reorganises, reincorporates or
reconstitutes into or as, another

entity;



any person, related group of persons or entity acquires directly or indirectly
the beneficial

ownership of (A) equity securities having the power to elect a majority of the
board of directors (or its equivalent) of X or (B) any other ownership interest
enabling it to exercise control of X; or



X effects any substantial change in its capital structure by means of the
issuance,

incurrence or guarantee of debt or the issuance of (A) preferred stock or other
securities convertible into or exchangeable for debt or preferred stock or (B)
in the case of entities other than corporations, any other form of ownership
interest; or



(vi) Additional Termination Event

. If any "Additional Termination Event" is specified in the Schedule



or any Confirmation as applying, the occurrence of such event (and, in such
event, the Affected Party or

Affected Parties will be as specified for such Additional Termination Event in
the Schedule or such Confirmation).



(c) Hierarchy of Events.

An event or circumstance that constitutes or gives rise to an Illegality or a
Force Majeure Event will

not, for so long as that is the case, also constitute or give rise to an Event
of Default under Section 5(a)(i), 5(a)(ii)(1) or 5(a)(iii)(1) insofar as such
event or circumstance relates to the failure to make any payment or delivery or
a failure to comply with any other material provision of this Agreement or a
Credit Support Document, as the case may be.



Except in circumstances contemplated by clause (i) above, if an event or
circumstance which would

otherwise constitute or give rise to an Illegality or a Force Majeure Event also
constitutes an Event of Default or any other Termination Event, it will be
treated as an Event of Default or such other Termination Event, as the case may
be, and will not constitute or give rise to an Illegality or a Force Majeure
Event.



If an event or circumstance which would otherwise constitute or give rise to a
Force Majeure Event

also constitutes an Illegality, it will be treated as an Illegality, except as
described in clause (ii) above, and not a Force Majeure Event.



(d) Deferral of Payments and Deliveries During Waiting Period. If an Illegality
or a Force Majeure Event has

occurred and is continuing with respect to a Transaction, each payment or
delivery which would otherwise be

required to be made under that Transaction will be deferred to, and will not be
due until:-



the first Local Business Day or, in the case of a delivery, the first Local
Delivery Day (or the first

day that would have been a Local Business Day or Local Delivery Day, as
appropriate, but for the occurrence of the event or circumstance constituting or
giving rise to that Illegality or Force Majeure Event) following the end of any
applicable Waiting Period in respect of that Illegality or Force Majeure Event,
as the case may be; or



if earlier, the date on which the event or circumstance constituting or giving
rise to that Illegality or

Force Majeure Event ceases to exist or, if such date is not a Local Business Day
or, in the case of a delivery, a Local Delivery Day, the first following day
that is a Local Business Day or Local Delivery Day, as appropriate.



(e) Inability of Head or Home Office to Perform Obligations of Branch. If (i) an
Illegality or a Force

Majeure Event occurs under Section 5(b)(i)(1) or 5(b)(ii)(1) and the relevant
Office is not the Affected Party's head


or home office, (ii) Section 10(a) applies, (iii) the other party seeks
performance of the relevant obligation or



10



compliance with the relevant provision by the Affected Party's head or home
office and (iv) the Affected Party's head

or home office fails so to perform or comply due to the occurrence of an event
or circumstance which would, if that head or home office were the Office through
which the Affected Party makes and receives payments and deliveries with respect
to the relevant Transaction, constitute or give rise to an Illegality or a Force
Majeure Event, and such failure would otherwise constitute an Event of Default
under Section 5(a)(i) or 5(a)(iii)(1) with respect to such party, then, for so
long as the relevant event or circumstance continues to exist with respect to
both the Office referred to in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case
may be, and the Affected Party's head or home office, such failure will not
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1).



6. Early Termination; Close-Out Netting

Right to Terminate Following Event of Default

. If at any time an Event of Default with respect to a party (the "Defaulting
Party") has occurred and is then continuing, the other party (the
"Non-defaulting Party") may, by not more than 20 days notice to the Defaulting
Party specifying the relevant Event of Default, designate a day not earlier than
the day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions. If, however, "Automatic Early Termination" is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(1), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in Section 5(a)(vii)(4)
or, to the extent analogous thereto, (8).



Right to Terminate Following Termination Event

.



Notice

. If a Termination Event other than a Force Majeure Event occurs, an Affected
Party will,

promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction, and will also
give the other party such other information about that Termination Event as the
other party may reasonably require. If a Force Majeure Event occurs, each party
will, promptly upon becoming aware of it, use all reasonable efforts to notify
the other party, specifying the nature of that Force Majeure Event, and will
also give the other party such other information about that Force Majeure Event
as the other party may reasonably require.



Transfer to Avoid Termination Event

. If a Tax Event occurs and there is only one Affected Party or if a Tax Event
Upon Merger occurs and the Burdened Party is the Affected Party, the Affected
Party will, as a condition to its right to designate an Early Termination Date
under Section 6(b)(iv), use all reasonable efforts (which will not require such
party to incur a loss, other than immaterial, incidental expenses) to transfer
within 20 days after it gives notice under Section 6(b)(i) all its rights and
obligations under this Agreement in respect of the Affected Transactions to
another of its Offices or Affiliates so that such Termination Event ceases to
exist.



If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect

within such 20 day period, whereupon the other party may effect such a transfer
within 30 days after the notice is given under Section 6(b)(i).



Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior

written consent of the other party, which consent will not be withheld if such
other party's policies in effect at such time would permit it to enter into
transactions with the transferee on the terms proposed.



Two Affected Parties

. If a Tax Event occurs and there are two Affected Parties, each party will use
all reasonable efforts to reach agreement within 30 days after notice of such
occurrence is given under Section 6(b)(i) to avoid that Termination Event.



11

(iv) Right to Terminate.

(1) If:-

a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the

case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Section 6(b)(i); or



a Credit Event Upon Merger or an Additional Termination Event occurs, or a Tax
Event Upon Merger occurs and the Burdened Party is not the Affected Party,

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a

Tax Event or an Additional Termination Event if there are two Affected Parties,
or the Non-affected Party in the case of a Credit Event Upon Merger or an
Additional Termination Event if there is only one Affected Party may, if the
relevant Termination Event is then continuing, by not more than 20 days notice
to the other party, designate a day not earlier than the day such notice is
effective as an Early Termination Date in respect of all Affected Transactions.



(2) If at any time an Illegality or a Force Majeure Event has occurred and is
then continuing

and any applicable Waiting Period has expired:-



 A. Subject to clause (B) below, either party may, by not more than 20 days
    notice to


the other party, designate (I) a day not earlier than the day on which such
notice becomes effective as an Early Termination Date in respect of all Affected
Transactions or (II) by specifying in that notice the Affected Transactions in
respect of which it is designating the relevant day as an Early Termination
Date, a day not earlier than two Local Business Days following the day on which
such notice becomes effective as an Early Termination Date in respect of less
than all Affected Transactions. Upon receipt of a notice designating an
Early Termination Date in respect of less than all Affected Transactions, the
other party may, by notice to the designating party, if such notice is effective
on or before the day so designated, designate that same day as an Early
Termination Date in respect of any or all other Affected Transactions. An
Affected Party (if the Illegality or Force Majeure Event relates to performance
by such party or any Credit Support Provider of such party of an obligation to
make any payment or delivery under, or to compliance with any other material
provision of, the relevant Credit Support Document) will only have the right to
designate an Early Termination Date under Section 6(b)(iv)(2)(A) as a result of
an Illegality under Section 5(b)(i)(2) or a Force Majeure Event under Section
5(b)(ii)(2) following the prior designation by the other party of an Early
Termination Date, pursuant to Section 6(b)(iv)(2)(A), in respect of less than
all Affected Transactions.

(c) Effect of Designation.

If notice designating an Early Termination Date is given under Section 6(a) or
6(b), the Early

Termination Date will occur on the date so designated, whether or not the
relevant Event of Default or Termination Event is then continuing.



Upon the occurrence or effective designation of an Early Termination Date, no
further payments or

deliveries under Section 2(a)(i) or 9(h)(i) in respect of the Terminated
Transactions will be required to be made, but without prejudice to the other
provisions of this Agreement. The amount, if any, payable in respect of an Early
Termination Date will be determined pursuant to Sections 6(e) and 9(h)(ii).



12

(d) Calculations; Payment Date.

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early

Termination Date, each party will make the calculations on its part, if any,
contemplated by Section 6(e) and will provide to the other party a statement (1)
showing, in reasonable detail, such calculations (including any quotations,
market data or information from internal sources used in making such
calculations),



 1. specifying (except where there are two Affected Parties) any Early
    Termination Amount payable and

    giving details of the relevant account to which any amount payable to it is
    to be paid. In the absence of

written confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.



(ii) Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will,

together with any amount of interest payable pursuant to Section 9(h)(ii)(2), be
payable (1) on the day on which notice of the amount payable is effective in the
case of an Early Termination Date which is designated or occurs as a result of
an Event of Default and (2) on the day which is two Local Business Days after
the day on which notice of the amount payable is effective (or, if there are two
Affected Parties, after the day on which the statement provided pursuant to
clause (i) above by the second party to provide such a statement is effective)
in the case of an Early Termination Date which is designated as a result of a
Termination Event.



(e) Payments on Early Termination. If an Early Termination Date occurs, the
amount, if any, payable in

respect of that Early Termination Date (the "Early Termination Amount") will be
determined pursuant to this

Section 6(e) and will be subject to Section 6(f).



Events of Default

. If the Early Termination Date results from an Event of Default, the Early

Termination Amount will be an amount equal to (1) the sum of (A) the Termination
Currency Equivalent of the Close-out Amount or Close-out Amounts (whether
positive or negative) determined by the Non-defaulting Party for each Terminated
Transaction or group of Terminated Transactions, as the case may be, and (B) the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (2) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If the Early Termination Amount is a
positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of the Early Termination Amount to the Defaulting Party.



Termination Events.

If the Early Termination Date results from a Termination Event:-



One Affected Party.

Subject to clause (3) below, if there is one Affected Party, the Early

Termination Amount will be determined in accordance with Section 6(e)(i), except
that references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and to the Non-affected Party,
respectively.



Two Affected Parties.

Subject to clause (3) below, if there are two Affected Parties, each party will
determine an amount equal to the Termination Currency Equivalent of the sum of
the Close-out Amount or Close-out Amounts (whether positive or negative) for
each Terminated Transaction or group of Terminated Transactions, as the case may
be, and the Early Termination Amount will be an amount equal to (A) the sum of
(I) one-half of the difference between the higher amount so determined (by party
"X") and the lower amount so determined (by party "Y") and (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (B) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y. If the Early Termination
Amount is a positive number, Y will pay it to X; if it is a negative number, X
will pay the absolute value of the Early Termination Amount to Y.



13



(3) Mid-Market Events. If that Termination Event is an Illegality or a Force
Majeure Event,

then the Early Termination Amount will be determined in accordance with clause
(1) or (2) above, as appropriate, except that, for the purpose of determining a
Close-out Amount or Close-out Amounts, the Determining Party will:-



if obtaining quotations from one or more third parties (or from any of the

Determining Party's Affiliates), ask each third party or Affiliate (I) not to
take account of the current creditworthiness of the Determining Party or any
existing Credit Support Document and (II) to provide mid-market quotations; and



in any other case, use mid market values without regard to the creditworthiness
of the Determining Party.

Adjustment for Bankruptcy

. In circumstances where an Early Termination Date occurs because

"Automatic Early Termination" applies in respect of a party, the Early
Termination Amount will be subject to such adjustments as are appropriate and
permitted by applicable law to reflect any payments or deliveries made by one
party to the other under this Agreement (and retained by such other party)
during the period from the relevant Early Termination Date to the date for
payment determined under Section 6(d)(ii).



Adjustment for Illegality or Force Majeure Event.

The failure by a party or any Credit Support Provider of such party to pay, when
due, any Early Termination Amount will not constitute an Event of Default under
Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event. Such amount will (1) accrue interest and
otherwise be treated as an Unpaid Amount owing to the other party if
subsequently an Early Termination Date results from an Event of Default, a
Credit Event Upon Merger or an Additional Termination Event in respect of which
all outstanding Transactions are Affected Transactions and (2) otherwise accrue
interest in accordance with Section 9(h)(ii)(2).



Pre-Estimate

. The parties agree that an amount recoverable under this Section 6(e) is a
reasonable pre-estimate of loss and not a penalty. Such amount is payable for
the loss of bargain and the loss of protection against future risks, and, except
as otherwise provided in this Agreement, neither party will be entitled to
recover any additional damages as a consequence of the termination of the
Terminated Transactions.



(f) Set-Off. Any Early Termination Amount payable to one party (the "Payee") by
the other party (the

"Payer"), in circumstances where there is a Defaulting Party or where there is
one Affected Party in the case where

either a Credit Event Upon Merger has occurred or any other Termination Event in
respect of which all outstanding Transactions are Affected Transactions has
occurred, will, at the option of the Non-defaulting Party or the Non-affected
Party, as the case may be ("X") (and without prior notice to the Defaulting
Party or the Affected Party, as the case may be), be reduced by its set-off
against any other amounts ("Other Amounts") payable by the Payee to the Payer
(whether or not arising under this Agreement, matured or contingent and
irrespective of the currency, place of payment or place of booking of the
obligation). To the extent that any Other Amounts are so set off, those Other
Amounts will be discharged promptly and in all respects. X will give notice to
the other party of any set-off effected under this Section 6(f).



For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such

amounts) may be converted by X into the currency in which the other is
denominated at the rate of exchange at which such party would be able, in good
faith and using commercially reasonable procedures, to purchase the relevant
amount of such currency.



14

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate,

subject to the relevant party accounting to the other when the obligation is
ascertained.



Nothing in this Section 6(f) will be effective to create a charge or other
security interest. This Section 6(f) will be

without prejudice and in addition to any right of set-off, offset, combination
of accounts, lien, right of retention or withholding or similar right or
requirement to which any party is at any time otherwise entitled or subject
(whether by operation of law, contract or otherwise).



7. Transfer

Subject to Section 6(b)(ii), and to the extent permitted by applicable law,
neither this Agreement nor any interest or

obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:-



a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or

merger with or into, or transfer of all or substantially all its assets to,
another entity (but without prejudice to any other right or remedy under this
Agreement); and



a party may make such a transfer of all or any part of its interest in any Early
Termination Amount payable

to it by a Defaulting Party, together with any amounts payable on or with
respect to that interest and any other rights associated with that interest
pursuant to Sections 8, 9(h) and 11.



Any purported transfer that is not in compliance with this Section 7 will be
void.

8. Contractual Currency

Payment in the Contractual Currency

. Each payment under this Agreement will be made in the relevant currency
specified in this Agreement for that payment (the "Contractual Currency"). To
the extent permitted by applicable law, any obligation to make payments under
this Agreement in the Contractual Currency will not be discharged or satisfied
by any tender in any currency other than the Contractual Currency, except to the
extent such tender results in the actual receipt by the party to which payment
is owed, acting in good faith and using commercially reasonable procedures in
converting the currency so tendered into the Contractual Currency, of the full
amount in the Contractual Currency of all amounts payable in respect of this
Agreement. If for any reason the amount in the Contractual Currency so received
falls short of the amount in the Contractual Currency payable in respect of this
Agreement, the party required to make the payment will, to the extent permitted
by applicable law, immediately pay such additional amount in the Contractual
Currency as may be necessary to compensate for the shortfall. If for any reason
the amount in the Contractual Currency so received exceeds the amount in the
Contractual Currency payable in respect of this Agreement, the party receiving
the payment will refund promptly the amount of such excess.



Judgments

. To the extent permitted by applicable law, if any judgment or order expressed
in a currency other than the Contractual Currency is rendered (i) for the
payment of any amount owing in respect of this Agreement, (ii) for the payment
of any amount relating to any early termination in respect of this Agreement or
(iii) in respect of a judgment or order of another court for the payment of any
amount described in clause (i) or (ii) above, the party seeking recovery, after
recovery in full of the aggregate amount to which such party is entitled
pursuant to the judgment or order, will be entitled to receive immediately from
the other party the amount of any shortfall of the Contractual Currency received
by such party as a consequence of sums paid in such other currency and will
refund promptly to the other party any excess of the Contractual Currency
received by such party as a consequence of sums paid in such other currency if
such shortfall or such excess arises or results from any variation between the
rate of exchange at which the Contractual Currency is converted into the
currency of the judgment or order for the purpose of such judgment or order and
the rate of exchange at which such party is able, acting in good faith and using



15

commercially reasonable procedures in converting the currency received into the
Contractual Currency, to purchase

the Contractual Currency with the amount of the currency of the judgment or
order actually received by such party.



Separate Indemnities

. To the extent permitted by applicable law, the indemnities in this Section 8

constitute separate and independent obligations from the other obligations in
this Agreement, will be enforceable as separate and independent causes of
action, will apply notwithstanding any indulgence granted by the party to which
any payment is owed and will not be affected by judgment being obtained or claim
or proof being made for any other sums payable in respect of this Agreement.



Evidence of Loss. For the purpose of this Section 8, it will be sufficient for a
party to demonstrate that it
would have suffered a loss had an actual exchange or purchase been made.

9. Miscellaneous

(a) Entire Agreement

. This Agreement constitutes the entire agreement and understanding of the
parties with



respect to its subject matter. Each of the parties acknowledges that in entering
into this Agreement it has not relied

on any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.



(b) Amendments

. An amendment, modification or waiver in respect of this Agreement will only be
effective if



in writing (including a writing evidenced by a facsimile transmission) and
executed by each of the parties or

confirmed by an exchange of telexes or by an exchange of electronic messages on
an electronic messaging system.



(c) Survival of Obligations

. Without prejudice to Sections 2(a)(iii) and 6(c)(ii), the obligations of the
parties



under this Agreement will survive the termination of any Transaction.

(d) Remedies Cumulative

. Except as provided in this Agreement, the rights, powers, remedies and
privileges



provided in this Agreement are cumulative and not exclusive of any rights,
powers, remedies and privileges provided

by law.



(e) Counterparts and Confirmations

.





This Agreement (and each amendment, modification and waiver in respect of it)
may be executed

and delivered in counterparts (including by facsimile transmission and by
electronic messaging system), each of which will be deemed an original.



The parties intend that they are legally bound by the terms of each Transaction
from the moment

they agree to those terms (whether orally or otherwise). A Confirmation will be
entered into as soon as practicable and may be executed and delivered in
counterparts (including by facsimile transmission) or be created by an exchange
of telexes, by an exchange of electronic messages on an electronic messaging
system or by an exchange of e-mails, which in each case will be sufficient for
all purposes to evidence a binding supplement to this Agreement. The parties
will specify therein or through another effective means that any such
counterpart, telex, electronic message or e-mail constitutes a Confirmation.



(f) No Waiver of Rights

. A failure or delay in exercising any right, power or privilege in respect of
this



Agreement will not be presumed to operate as a waiver, and a single or partial
exercise of any right, power or

privilege will not be presumed to preclude any subsequent or further exercise,
of that right, power or privilege or the exercise of any other right, power or
privilege.



(g) Headings

. The headings used in this Agreement are for convenience of reference only and
are not to affect



the construction of or to be taken into consideration in interpreting this
Agreement.

16



(h) Interest and Compensation.

(i) Prior to Early Termination. Prior to the occurrence or effective designation
of an Early

Termination Date in respect of the relevant Transaction:-

Interest on Defaulted Payments.

If a party defaults in the performance of any payment

obligation, it will, to the extent permitted by applicable law and subject to
Section 6(c), pay interest (before as well as after judgment) on the overdue
amount to the other party on demand in the same currency as the overdue amount,
for the period from (and including) the original due date for payment to (but
excluding) the date of actual payment (and excluding any period in respect of
which interest or compensation in respect of the overdue amount is due pursuant
to clause (3)(B) or (C) below), at the Default Rate.



Compensation for Defaulted Deliveries.

If a party defaults in the performance of any obligation required to be settled
by delivery, it will on demand (A) compensate the other party to the extent
provided for in the relevant Confirmation or elsewhere in this Agreement and (B)
unless otherwise provided in the relevant Confirmation or elsewhere in this
Agreement, to the extent permitted by applicable law and subject to Section
6(c), pay to the other party interest (before as well as after judgment) on an
amount equal to the fair market value of that which was required to be delivered
in the same currency as that amount, for the period from (and including) the
originally scheduled date for delivery to (but excluding) the date of actual
delivery (and excluding any period in respect of which interest or compensation
in respect of that amount is due pursuant to clause (4) below), at the Default
Rate. The fair market value of any obligation referred to above will be
determined as of the originally scheduled date for delivery, in good faith and
using commercially reasonable procedures, by the party that was entitled to take
delivery.



Interest on Deferred Payments.

If:-





a party does not pay any amount that, but for Section 2(a)(iii), would have been

payable, it will, to the extent permitted by applicable law and subject to
Section 6(c) and clauses (B) and (C) below, pay interest (before as well as
after judgment) on that amount to the other party on demand (after such amount
becomes payable) in the same currency as that amount, for the period from (and
including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;



a payment is deferred pursuant to Section 5(d), the party which would otherwise

have been required to make that payment will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as no Event of Default
or Potential Event of Default with respect to that party has occurred and is
continuing, pay interest (before as well as after judgment) on the amount of the
deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or



a party fails to make any payment due to the occurrence of an Illegality or a
Force

Majeure Event (after giving effect to any deferral period contemplated by clause
(B) above), it will, to the extent permitted by applicable law, subject to
Section 6(c) and for so long as the event or circumstance giving rise to that
Illegality or Force Majeure Event



17

continues and no Event of Default or Potential Event of Default with respect to
that party

has occurred and is continuing, pay interest (before as well as after judgment)
on the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the date the party fails to
make the payment due to the occurrence of the relevant Illegality or Force
Majeure Event (or, if later, the date the payment is no longer deferred pursuant
to Section 5(d)) to (but excluding) the earlier of the date the event or
circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.



(4) Compensation for Deferred Deliveries. If:-

 A. a party does not perform any obligation that, but for Section 2(a)(iii),
    would have

been required to be settled by delivery; a delivery is deferred pursuant to
Section 5(d); or a party fails to make a delivery due to the occurrence of an
Illegality or a Force Majeure Event at a time when any applicable Waiting Period
has expired,

the party required (or that would otherwise have been required) to make the
delivery will, to the

extent permitted by applicable law and subject to Section 6(c), compensate and
pay interest to the other party on demand (after, in the case of clauses (A) and
(B) above, such delivery is required) if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement



(ii) Early Termination. Upon the occurrence or effective designation of an Early
Termination Date in

respect of a Transaction:-

Unpaid Amounts.
For the purpose of determining an Unpaid Amount in respect of the


relevant Transaction, and to the extent permitted by applicable law, interest
will accrue on the amount of any payment obligation or the amount equal to the
fair market value of any obligation required to be settled by delivery included
in such determination in the same currency as that amount, for the period from
(and including) the date the relevant obligation was (or would have been but for
Section 2(a)(iii) or 5(d)) required to have been performed to (but excluding)
the relevant Early Termination Date, at the Applicable Close-out Rate. Interest
on Early Termination Amounts. If an Early Termination Amount is due in respect
of such Early Termination Date, that amount will, to the extent permitted by
applicable law, be paid together with interest (before as well as after
judgment) on that amount in the Termination Currency, for the period from (and
including) such Early Termination Date to (but excluding) the date the amount is
paid, at the Applicable Close-out Rate.

(iii) Interest Calculation. Any interest pursuant to this Section 9(h) will be
calculated on the basis of

daily compounding and the actual number of days elapsed.

18



10. Offices; Multibranch Parties

If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to and agrees with the other party that, notwithstanding the place of
booking or its jurisdiction of incorporation or organisation, its obligations
are the same in terms of recourse against it as if it had entered into the
Transaction through its head or home office, except that a party will not have
recourse to the head or home office of the other party in respect of any payment
or delivery deferred pursuant to Section 5(d) for so long as the payment or
delivery is so deferred. This representation and agreement will be deemed to be
repeated by each party on each date on which the parties enter into a
Transaction.

If a party is specified as a Multibranch Party in the Schedule, such party may,
subject to clause (c) below, enter into a Transaction through, book a
Transaction in and make and receive payments and deliveries with respect to a
Transaction through any Office listed in respect of that party in the Schedule
(but not any other Office unless otherwise agreed by the parties in writing).

The Office through which a party enters into a Transaction will be the Office
specified for that party in the relevant Confirmation or as otherwise agreed by
the parties in writing, and, if an Office for that party is not specified in the
Confirmation or otherwise agreed by the parties in writing, its head or home
office. Unless the parties otherwise agree in writing, the Office through which
a party enters into a Transaction will also be the Office in which it books the
Transaction and the Office through which it makes and receives payments and
deliveries with respect to the Transaction. Subject to Section 6(b)(ii), neither
party may change the Office in which it books the Transaction or the Office
through which it makes and receives payments or deliveries with respect to a
Transaction without the prior written consent of the other party.

11. Expenses

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

12. Notices

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner

described below (except that a notice or other communication under Section 5 or
6 may not be given by electronic messaging system or e-mail) to the address or
number or in accordance with the electronic messaging system or e-mail details
provided (see the Schedule) and will be deemed effective as indicated:-

 i.   if in writing and delivered in person or by courier, on the date it is
      delivered;
 ii.  if sent by telex, on the date the recipient's answerback is received;

      if sent by facsimile transmission, on the date it is received by a
      responsible employee of the recipient in legible form (it being agreed
      that the burden of proving receipt will be on the sender and will not be
      met by a transmission report generated by the sender's facsimile machine);

 iii. if sent by certified or registered mail (airmail, if overseas) or the
      equivalent (return receipt requested), on the date it is delivered or its
      delivery is attempted;
 iv.  if sent by electronic messaging system, on the date it is received; or

19

(vi) if sent by e-mail, on the date it is delivered,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

(b) Change of Details. Either party may by notice to the other change the
address, telex or facsimile number or

electronic messaging system or e-mail details at which notices or other
communications are to be given to it.

13. Governing Law and Jurisdiction

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in

the Schedule.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
any dispute arising out of or in

connection with this Agreement ("Proceedings"), each party irrevocably:-

(i) submits:-

 1. if this Agreement is expressed to be governed by English law, to (A) the
    non-exclusive
    jurisdiction of the English courts if the Proceedings do not involve a
    Convention Court and (B) the exclusive jurisdiction of the English courts if
    the Proceedings do involve a Convention Court; or
 2. if this Agreement is expressed to be governed by the laws of the State of
    New York, to the
    non-exclusive jurisdiction of the courts of the State of New York and the
    United States District Court located in the Borough of Manhattan in New York
    City;

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party; and

(iii) agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. Each party irrevocably appoints the Process Agent, if
any, specified opposite its name

in the Schedule to receive, for it and on its behalf, service of process in any
Proceedings. If for any reason any party's Process Agent is unable to act as
such, such party will promptly notify the other party and within 30 days appoint
a substitute process agent acceptable to the other party. The parties
irrevocably consent to service of process given in the manner provided for
notices in Section 12(a)(i), 12(a)(iii) or 12(a)(iv). Nothing in this Agreement
will affect the right of either party to serve process in any other manner
permitted by applicable law.

(d) Waiver of Immunities. Each party irrevocably waives, to the extent permitted
by applicable law, with

respect to itself and its revenues and assets (irrespective of their use or
intended use), all immunity on the grounds of sovereignty or other similar
grounds from (i) suit, (ii) jurisdiction of any court, (iii) relief by way of
injunction, or order for specific performance or recovery of property, (iv)
attachment of its assets (whether before or after judgment) and (v) execution or
enforcement of any judgment to which it or its revenues or assets might
otherwise be entitled in any Proceedings in the courts of any jurisdiction and
irrevocably agrees, to the extent permitted by applicable law, that it will not
claim any such immunity in any Proceedings.

20



14. Definitions

As used in this Agreement:-

"Additional Representation"

has the meaning specified in Section 3. "Additional Termination Event" has the
meaning specified in Section 5(b). "Affected Party" has the meaning specified in
Section 5(b).



"Affected Transactions"

means (a) with respect to any Termination Event consisting of an Illegality,
Force Majeure Event Tax Event or Tax Event Upon Merger, all Transactions
affected by the occurrence of such Termination Event (which, in the case of an
Illegality under Section 5(b)(i)(2) or a Force Majeure Event under Section
5(b)(ii)(2), means all Transactions unless the relevant Credit Support Document
references only certain Transactions, in which case those Transactions and, if
the relevant Credit Support Document constitutes a Confirmation for a
Transaction, that Transaction) and (b) with respect to any other Termination
Event, all Transactions.



"Affiliate"

means, subject to the Schedule, in relation to any person, any entity
controlled, directly or indirectly, by the person, any entity that controls,
directly or indirectly, the person or any entity directly or indirectly under
common control with the person. For this purpose, "control" of any entity or
person means ownership of a majority of the voting power of the entity or
person.



"Agreement"

has the meaning specified in Section 1(c). "Applicable Close-out Rate" means:-



(a) in respect of the determination of an Unpaid Amount:-

 i.   in respect of obligations payable or deliverable (or which would have been
      but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;
 ii.  in respect of obligations payable or deliverable (or which would have been
      but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
      Rate;
 iii. in respect of obligations deferred pursuant to Section 5(d), if there is
      no Defaulting Party and for so long as the deferral period continues, the
      Applicable Deferral Rate; and
 iv.  in all other cases following the occurrence of a Termination Event (except
      where interest accrues pursuant to clause (iii) above), the Applicable
      Deferral Rate; and

(b) in respect of an Early Termination Amount:-

(i) for the period from (and including) the relevant Early Termination Date to
(but excluding) the date

(determined in accordance with Section 6(d)(ii)) on which that amount is
payable:-

 1. if the Early Termination Amount is payable by a Defaulting Party, the
    Default Rate;
 2. if the Early Termination Amount is payable by a Non-defaulting Party, the
    Non-default Rate; and
 3. in all other cases, the Applicable Deferral Rate; and

21

(ii) for the period from (and including) the date (determined in accordance with
Section 6(d)(ii) on

which that amount is payable to (but excluding) the date of actual payment:-

 1. if a party fails to pay the Early Termination Amount due to the occurrence
    of an event or
    circumstance which would, if it occurred with respect to a payment or
    delivery under a Transaction, constitute or give rise to an Illegality or a
    Force Majeure Event, and for so long as the Early Termination Amount remains
    unpaid due to the continuing existence of such event or circumstance, the
    Applicable Deferral Rate;
 2. if the Early Termination Amount is payable by a Defaulting Party (but
    excluding any
    period in respect of which clause (1) above applies), the Default Rate;
 3. if the Early Termination Amount is payable by a Non-defaulting Party (but
    excluding any
    period in respect of which clause (1) above applies), the Non-default Rate;
    and
 4. in all other cases, the Termination Rate. "Applicable Deferral Rate" means:-

 a. for the purpose of Section 9(h)(i)(3)(A), the rate certified by the relevant
    payer to be a rate offered to the
    payer by a major bank in a relevant interbank market for overnight deposits
    in the applicable currency, such bank to be selected in good faith by the
    payer for the purpose of obtaining a representative rate that will
    reasonably reflect conditions prevailing at the time in that relevant
    market;
 b. for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the definition
    of Applicable Close-out Rate, the
    rate certified by the relevant payer to be a rate offered to prime banks by
    a major bank in a relevant interbank market for overnight deposits in the
    applicable currency, such bank to be selected in good faith by the payer
    after consultation with the other party, if practicable, for the purpose of
    obtaining a representative rate that will reasonably reflect conditions
    prevailing at the time in that relevant market; and
 c. for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv), (b)(i)(3) and
    (b)(ii)(1) of the definition of
    Applicable Close-out Rate, a rate equal to the arithmetic mean of the rate
    determined pursuant to clause (a) above and a rate per annum equal to the
    cost (without proof or evidence of any actual cost) to the relevant payee
    (as certified by it) if it were to fund or of funding the relevant amount.

"Automatic Early Termination"

has the meaning specified in Section 6(a). "Burdened Party" has the meaning
specified in Section 5(b)(iv).



"Change in Tax Law"

means the enactment, promulgation, execution or ratification of, or any change
in or amendment to, any law (or in the application or official interpretation of
any law) that occurs after the parties enter into the relevant Transaction.



"Close-out Amount"

means, with respect to each Terminated Transaction or each group of Terminated
Transactions and a Determining Party, the amount of the losses or costs of the
Determining Party that are or would be incurred under then prevailing
circumstances (expressed as a positive number) or gains of the Determining Party
that are or would be realised under then prevailing circumstances (expressed as
a negative number) in replacing, or in providing for the Determining Party the
economic equivalent of, (a) the material terms of that Terminated Transaction or
group of Terminated Transactions, including the payments and deliveries by the
parties under Section 2(a)(i) in respect of that Terminated Transaction or group
of Terminated Transactions that would, but for the occurrence of the relevant
Early Termination Date, have been required after that date (assuming
satisfaction of the conditions precedent in



22

Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of

Terminated Transactions.



Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and

use commercially reasonable procedures in order to produce a commercially
reasonable result. The Determining Party may determine a Close-out Amount for
any group of Terminated Transactions or any individual Terminated Transaction
but, in the aggregate, for not less than all Terminated Transactions. Each
Close-out Amount will be determined as of the Early Termination Date or, if that
would not be commercially reasonable, as of the date or dates following the
Early Termination Date as would be commercially reasonable.



Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without

limitation, one or more of the following types of information:-



quotations (either firm or indicative) for replacement transactions supplied by
one or more third parties that

may take into account the creditworthiness of the Determining Party at the time
the quotation is provided and the terms of any relevant documentation, including
credit support documentation, between the Determining Party and the third party
providing the quotation;



information consisting of relevant market data in the relevant market supplied
by one or more third parties

including, without limitation, relevant rates, prices, yields, yield curves,
volatilities, spreads, correlations or other relevant market data in the
relevant market; or



information of the types described in clause (i) or (ii) above from internal
sources (including any of the

Determining Party's Affiliates) if that information is of the same type used by
the Determining Party in the regular course of its business for the valuation of
similar transactions.



The Determining Party will consider, taking into account the standards and
procedures described in this definition,

quotations pursuant to clause (i) above or relevant market data pursuant to
clause (ii) above unless the Determining Party reasonably believes in good faith
that such quotations or relevant market data are not readily available or would
produce a result that would not satisfy those standards. When considering
information described in clause (i), (ii) or (iii) above, the Determining Party
may include costs of funding, to the extent costs of funding are not and would
not be a component of the other information being utilised. Third parties
supplying quotations pursuant to clause (i) above or market data pursuant to
clause (ii) above may include, without limitation, dealers in the relevant
markets, end-users of the relevant product, information vendors, brokers and
other sources of market information.



Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other

relevant information, and when it is commercially reasonable to do so, the
Determining Party may in addition consider in calculating a Close-out Amount any
loss or cost incurred in connection with its terminating, liquidating or
re-establishing any hedge related to a Terminated Transaction or group of
Terminated Transactions (or any gain resulting from any of them).



Commercially reasonable procedures used in determining a Close-out Amount may
include the following:-

(1) application to relevant market data from third parties pursuant to clause
(ii) above or information from

internal sources pursuant to clause (iii) above of pricing or other valuation
models that are, at the time of the

determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and



23



(2) application of different valuation methods to Terminated Transactions or
groups of Terminated Transactions

depending on the type, complexity, size or number of the Terminated Transactions
or group of Terminated

Transactions.



"Confirmation"

has the meaning specified in the preamble.



"consent"

includes a consent, approval, action, authorisation, exemption, notice, filing,
registration or exchange control consent.



"Contractual Currency"

has the meaning specified in Section 8(a).



"Convention Court"

means any court which is bound to apply to the Proceedings either Article 17 of
the 1968
Brussels Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters or



Article 17 of the 1988 Lugano Convention on Jurisdiction and the Enforcement of
Judgments in Civil and

Commercial Matters.



"Credit Event Upon Merger"

has the meaning specified in Section 5(b).



"Credit Support Document"

means any agreement or instrument that is specified as such in this Agreement.
"Credit Support Provider" has the meaning specified in the Schedule.



"Cross -Default"

means the event specified in Section 5(a)(vi).



"Default Rate"

means a rate per annum equal to the cost (without proof or evidence of any
actual cost) to the relevant payee (as certified by it) if it were to fund or of
funding the relevant amount plus 1 % per annum.



"Defaulting Party"

has the meaning specified in Section 6(a).



"Designated Event"

has the meaning specified in Section 5(b)(v).



"Determining Party"

means the party determining a Close-out Amount.



"Early Termination Amount"

has the meaning specified in Section 6(e).



"Early Termination Date"

means the date determined in accordance with Section 6(a) or 6(b)(iv).



"electronic messages"

does not include e-mails but does include documents expressed in markup
languages, and "electronic messaging system" will be construed accordingly.



"English law"

means the law of England and Wales, and "English"will be construed accordingly.



"Event ofDefault"

has the meaning specified in Section 5(a) and, if applicable, in the Schedule.



"Force Majeure Event"

has the meaning specified in Section 5(b).



"General Business Day"

means a day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits).



"Illegality"

has the meaning specified in Section 5(b).



24

"Indemnifiable Tax"

means any Tax other than a Tax that would not be imposed in respect of a payment
under this Agreement but for a present or former connection between the
jurisdiction of the government or taxation authority imposing such Tax and the
recipient of such payment or a person related to such recipient (including,
without limitation, a connection arising from such recipient or related person
being or having been a citizen or resident of such jurisdiction, or being or
having been organised, present or engaged in a trade or business in such
jurisdiction, or having or having had a permanent establishment or fixed place
of business in such jurisdiction, but excluding a connection arising solely from
such recipient or related person having executed, delivered, performed its
obligations or received a payment under, or enforced, this Agreement or a Credit
Support Document).



"law"

includes any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority), and
"unlawful" will be construed accordingly.



"Local Business Day"

means (a) in relation to any obligation under Section 2(a)(i), a General
Business Day in the place or places specified in the relevant Confirmation and a
day on which a relevant settlement system is open or operating as specified in
the relevant Confirmation or, if a place or a settlement system is not so
specified, as otherwise agreed by the parties in writing or determined pursuant
to provisions contained, or incorporated by reference, in this Agreement, (b)
for the purpose of determining when a Waiting Period expires, a General Business
Day in the place where the event or circumstance that constitutes or gives rise
to the Illegality or Force Majeure Event, as the case may be, occurs, (c) in
relation to any other payment, a General Business Day in the place where the
relevant account is located and, if different, in the principal financial
centre, if any, of the currency of such payment, and, if that currency does not
have a single recognised principal financial centre, a day on which the
settlement system necessary to accomplish such payment is open, (d) in relation
to any notice or other communication, including notice contemplated under
Section 5(a)(i), a General Business Day (or a day that would have been a General
Business Day but for the occurrence of an event or circumstance which would, if
it occurred with respect to payment, delivery or compliance related to a
Transaction, constitute or give rise to an Illegality or a Force Majeure Event)
in the place specified in the address for notice provided by the recipient and,
in the case of a notice contemplated by Section 2(b), in the place where the
relevant new account is to be located and (e) in relation to Section 5(a)(v)(2),
a General Business Day in the relevant locations for performance with respect to
such Specified Transaction.



"Local Delivery Day"

means, for purposes of Sections 5(a)(i) and 5(d), a day on which settlement
systems necessary to accomplish the relevant delivery are generally open for
business so that the delivery is capable of being accomplished in accordance
with customary market practice, in the place specified in the relevant
Confirmation or, if not so specified, in a location as determined in accordance
with customary market practice for the relevant delivery.



"Master Agreement"

has the meaning specified in the preamble.



"Merger Without Assumption"

means the event specified in Section 5(a)(viii). "Multiple Transaction Payment
Netting" has the meaning specified in Section 2(c). "Non-affected Party" means,
so long as there is only one Affected Party, the other party.



"Non-default Rate"

means the rate certified by the Non-defaulting Party to be a rate offered to the
Non-defaulting Party by a major bank in a relevant interbank market for
overnight deposits in the applicable currency, such bank to be selected in good
faith by the Non-defaulting Party for the purpose of obtaining a representative
rate that will reasonably reflect conditions prevailing at the time in that
relevant market.



"Non-defaulting Party"

has the meaning specified in Section 6(a).



"Office"

means a branch or office of a party, which may be such party's head or home
office. "Other Amounts" has the meaning specified in Section 6(f).



25

"Payee"

has the meaning specified in Section 6(f).
"Payer" has the meaning specified in Section 6(f).



"Potential Event of Default"

means any event which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default.



"Proceedings"

has the meaning specified in Section 13(b). "Process Agent" has the meaning
specified in the Schedule.



"rate of exchange"

includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the Contractual Currency.



"Relevant Jurisdiction"

means, with respect to a party, the jurisdictions (a) in which the party is
incorporated, organised, managed and controlled or considered to have its seat,
(b) where an Office through which the party is acting for purposes of this
Agreement is located, (c) in which the party executes this Agreement and (d) in
relation to any payment, from or through which such payment is made.



"Schedule"

has the meaning specified in the preamble.



"Scheduled Settlement Date"

means a date on which a payment or delivery is to be made under Section 2(a)(i)
with respect to a Transaction.



"Specified Entity"

has the meaning specified in the Schedule.



"Specified Indebtedness"

means, subject to the Schedule, any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.



"Specified Transaction"

means, subject to the Schedule, (a) any transaction (including an agreement with
respect to any such transaction) now existing or hereafter entered into between
one party to this Agreement (or any Credit Support Provider of such party or any
applicable Specified Entity of such party) and the other party to this Agreement
(or any Credit Support Provider of such other party or any applicable Specified
Entity of such other party) which is not a Transaction under this Agreement but
(i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, weather index transaction or forward purchase or
sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, (b) any
combination of these transactions and (c) any other transaction identified as a
Specified Transaction in this Agreement or the relevant confirmation.



"Stamp Tax"

means any stamp, registration, documentation or similar tax. "Stamp Tax
Jurisdiction" has the meaning specified in Section 4(e).



26



"Tax"

means any present or future tax, levy, impost, duty, charge, assessment or fee
of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.



"Tax Event"

has the meaning specified in Section 5(b).



"Tax Event Upon Merger"

has the meaning specified in Section 5(b).



"Terminated Transactions"

means, with respect to any Early Termination Date (a) if resulting from an
Illegality or a Force Majeure Event, all Affected Transactions specified in the
notice given pursuant to Section 6(b)(iv), (b) if resulting from any other
Termination Event, all Affected Transactions and (c) if resulting from an Event
of Default, all Transactions in effect either immediately before the
effectiveness of the notice designating that Early Termination Date or, if
Automatic Early Termination applies, immediately before that Early Termination
Date.



"Termination Currency"

means (a) if a Termination Currency is specified in the Schedule and that
currency is freely available, that currency, and (b) otherwise, euro if this
Agreement is expressed to be governed by English law or United States Dollars if
this Agreement is expressed to be governed by the laws of the State of New York.



"Termination Currency Equivalent"

means, in respect of any amount denominated in the Termination Currency, such
Termination Currency amount and, in respect of any amount denominated in a
currency other than the Termination Currency (the "Other Currency"), the amount
in the Termination Currency determined by the party making the relevant
determination as being required to purchase such amount of such Other Currency
as at the relevant Early Termination Date, or, if the relevant Close-out Amount
is determined as of a later date, that later date, with the Termination Currency
at the rate equal to the spot exchange rate of the foreign exchange agent
(selected as provided below) for the purchase of such Other Currency with the
Termination Currency at or about 11:00 a.m. (in the city in which such foreign
exchange agent is located) on such date as would be customary for the
determination of such a rate for the purchase of such Other Currency for value
on the relevant Early Termination Date or that later date. The foreign exchange
agent will, if only one party is obliged to make a determination under Section
6(e), be selected in good faith by that party and otherwise will be agreed by
the parties.



"Termination Event"

means an Illegality, a Force Majeure Event, a Tax Event, a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.



"Termination Rate"

means a rate per annum equal to the arithmetic mean of the cost (without proof
or evidence of any actual cost) to each party (as certified by such party) if it
were to fund or of funding such amounts.



"Threshold Amount"

means the amount, if any, specified as such in the Schedule. "Transaction" has
the meaning specified in the preamble.



"Unpaid Amounts"

owing to any party means, with respect to an Early Termination Date, the
aggregate of (a) in respect of all Terminated Transactions, the amounts that
became payable (or that would have become payable but for Section 2(a)(iii) or
due but for Section 5(d)) to such party under Section 2(a)(i) or 2(d)(i)(4) on
or prior to such Early Termination Date and which remain unpaid as at such Early
Termination Date, (b) in respect of each Terminated Transaction, for each
obligation under Section 2(a)(i) which was (or would have been but for Section
2(a)(iii) or 5(d)) required to be settled by delivery to such party on or prior
to such Early Termination Date and which has not been so settled as at such
Early Termination Date, an amount equal to the fair market value of that which
was (or would have been) required to be delivered and (c) if the Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions, any Early Termination Amount due prior to such Early
Termination Date and which remains unpaid as of such Early Termination Date, in
each case together with any amount of interest accrued or other



27

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1)

or (2), as appropriate. The fair market value of any obligation referred to in
clause (b) above will be determined as of the originally scheduled date for
delivery, in good faith and using commercially reasonable procedures, by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it will be the average of the Termination Currency Equivalents of
the fair market values so determined by both parties.



"Waiting Period"

means:-



in respect of an event or circumstance under Section 5(b)(i), other than in the
case of Section 5(b)(i)(2)

where the relevant payment, delivery or compliance is actually required on the
relevant day (in which case no Waiting Period will apply), a period of three
Local Business Days (or days that would have been Local Business Days but for
the occurrence of that event or circumstance) following the occurrence of that
event or circumstance; and



in respect of an event or circumstance under Section 5(b)(ii), other than in the
case of Section 5(b)(ii)(2)

where the relevant payment, delivery or compliance is actually required on the
relevant day (in which case no Waiting Period will apply), a period of eight
Local Business Days (or days that would have been Local Business Days but for
the occurrence of that event or circumstance) following the occurrence of that
event or circumstance.



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with

effect from the date specified on the first page of this document.



PB Capital Corporation Foundry Park I, LLC

NewMarket Development Corporation as Manager

By: /s/ Robert Rengifo By: /s/ Bruce R. Hazelgrove, III

Name: Robert Rengifo

Name: Bruce R. Hazelgrove, III



Title: Senior Director

Title:



Date: January 29, 2010

Date: January 29, 2010



/s/Andrew E. Woodtli

Name: Andrew E. Woodtli

Title: Senior Director

January 29, 2010

 

 

28

